DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/18/2021 has been entered.
 
Response to Amendment
Regarding the amendment filed 09/18/2021: Claims 1-8 are pending. 

Response to Arguments
Rejection Under 35 USC 112
Applicant's arguments regarding the rejection of claims 1-8 are rejected under 35 U.S.C. 112 have been fully considered and are persuasive. Therefore the rejection has been withdrawn. 

Claim Objection
Applicant's arguments regarding the objection of claim 6 have been fully considered and are persuasive. Therefore the objection has been withdrawn. 

Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 1-8 are rejected under 35 U.S.C. 103 as being obvious over Reese (US 5,157,332, heretofore referred to as Reese) in view of Ortiz (US 2016/0155564 A1, heretofore referred to as Ortiz) in view of Howes, Jr et al (US 7,126,343 B1, heretofore referred to as Howes) have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However a new rejection has been formed in view of Imaizumi (US 2009/0322358 A1, heretofore referred to as Imaizumi).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being obvious over Reese (US 5,157,332) in view of Ortiz (US 2016/0155564 A1) in view of Imaizumi (US 2009/0322358 A1).

Regarding claim 1, Reese teaches an improved inductive conductivity sensor (Reese; Fig 1), comprising at least one drive toroid structure or other electromagnetically analogous drive structure (Reese; Fig 1, 
	Reese does not teach that shielding each toroid is surrounding one or more of the drive and/or receiving toroid(s) with an insulating material that is magnetically transparent and has poor capacitance to form an insulated unit.
	Ortiz teaches surrounding one or more of the drive and/or receiving toroid(s) toroid with an insulating material that is magnetically transparent and has poor capacitance to form an insulated unit (Ortiz; Fig 3B, Element 130, Par 0009 and 0063; Ortiz teaches a shield that is non-magnetic and grounded to reduce capacitance).
	Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Reese with the shielding of Ortiz in order to reduce common mode currents in the sense toroid (Ortiz; Par 0005).
	The combination of Reese and Ortiz does not teach surrounding each unit with a magnetically transparent and non-electrically conductive shielding material.

	Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Reese and Ortiz with the shielding of Imaizumi in order to make the sense coil arrangement thinner (Imaizumi; Par 0118).

Regarding claim 2, the combination of Reese, Ortiz, and Imaizumi teaches the sensor of Claim 1.  Reese further teaches wherein each insulated unit is provided with one or more toroidally-shaped conductive shields located between the one or more drive and receiving toroids (Reese; Fig 1, Elements 14, 15 and Col 4, Lines 7-14; Reese teaches the shields are washer-like separators between the toroids).

Regarding claim 3, the combination of Reese, Ortiz, and Imaizumi teaches the sensor of Claim 1.  Reese further teaches wherein the shielding material is in turn surrounded by a layer of a conductive material (Reese; Col 4, Lines 12-14; Reese teaches a metallic separator), which layer is provided with an air gap or other non-conductive interruption to prevent the layer from constituting a conductive closed loop around the drive and/or receiving toroid(s) (Reese; Fig 1; Reese shows spacing between the toroids 11-13 and the shields 14-15).

Regarding claim 4, the combination of Reese, Ortiz, and Imaizumi teaches the sensor of Claim 3.  Reese further teaches wherein each insulated unit is provided with one or more toroidally-shaped conductive 

Regarding claim 5, the combination of Reese, Ortiz, and Imaizumi teaches the sensor of Claim 1.  Reese further teaches wherein there are a plurality of drive toroids and one receiving toroid, or one drive toroid and a plurality of receiving toroids (Reese; Fig 1, Elements 11, 12, and 13 and Col 3, Lines 60-68; Reese teaches the toroids can have a mode with two drive coils and one sense, or two sense and one drive).

Regarding claim 6, the combination of Reese, Ortiz, and Imaizumi teaches the sensor of Claim 5.  Reese further teaches wherein each insulated unit is provided with one or more toroidally-shaped conductive shields located between the toroids located within said insulated unit (Reese; Fig 1, Elements 14, 15 and Col 4, Lines 7-14; Reese teaches the shields are washer-like separators between the toroids).

Regarding claim 7, the combination of Reese, Ortiz, and Imaizumi teaches the sensor of Claim 5.  Reese further teaches wherein the shielding material is in turn surrounded by a layer of a conductive material (Reese; Col 4, Lines 12-14; Reese teaches a metallic separator), which layer is provided with an air gap or other non-conductive interruption to prevent the layer from constituting a conductive closed loop around the toroids surrounded by said conductive material (Reese; Fig 1; Reese shows spacing between the toroids 11-13 and the shields 14-15).

Regarding claim 8, the combination of Reese, Ortiz, and Imaizumi teaches the sensor of Claim 7.  Reese further teaches wherein each insulated unit is provided with one or more toroidally-shaped conductive 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Wakamatsu teaches a non-magnetic for shielding a toroid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867